

EXHIBIT 10.29


EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of February 24, 2015 is
entered into between Washington Prime Group Inc., an Indiana corporation (the
“Company”), and Farinaz S. Tehrani (“Executive”).
WHEREAS, in connection with the employment of the Executive with the Company as
of the Effective Date (as defined below), including Executive providing services
to the Partnership (as defined below), the Company and Executive wish to enter
into an agreement to provide for such services and compensation therefore under
the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
1.Definitions.
1.1    “Cause” means: (a) Executive’s willful failure to perform or
substantially perform the Executive’s duties with the Company; (b) illegal
conduct or gross misconduct by the Executive that is willful and demonstrably
and materially injurious to the Company’s business, financial condition or
reputation; (c) the Executive’s indictment for, or entry of a plea of guilty or
nolo contendere with respect to, a felony crime or a crime involving moral
turpitude, fraud, forgery, embezzlement or similar conduct; or (d) Executive’s
willful and material breach of any noncompetition or nonsolicitation restrictive
covenants or confidentiality provisions set forth in any written agreement with
the Company; provided, however, that an action in (a) or (d) above will not be
considered Cause unless the Executive has failed to cure such action (to the
sole satisfaction of the Company) within 30 days after receiving written notice
from the Company specifying with particularity the events allegedly giving rise
to Cause.





1

--------------------------------------------------------------------------------



1.2    “Change in Control” means (i) any “person,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(“Exchange Act’) (other than any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Exchange Act) of such person,
shall become the “beneficial owner” (as such term is defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing more than twenty-five percent (25%) of the Company’s then
outstanding voting securities entitled to vote generally in the election of
directors (“Outstanding Voting Securities”), (ii) a majority of the directors
then comprising the Board of Directors (the “Incumbent Board”) are replaced
within a twelve month period; provided, however, that any individual becoming a
director whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board of Directors, (iii) consummation of a reorganization, merger,
consolidation or similar transaction involving the Company, unless, following
any such transaction, (A) the beneficial owners of the Outstanding Voting
Securities immediately prior to such transaction beneficially own more than
sixty percent (60%) of the outstanding voting securities of the entity resulting
from such transaction (including the entity that as a result of such transaction
directly or indirectly owns the Company or all or substantially all of the
Company’s assets) in substantially the same proportions as their ownership
immediately prior to such transaction, (B) no person (excluding the Company, any
employee benefit plan or related trust of the Company or such corporation
resulting from such transaction and any person beneficially owning immediately
prior to such transaction, directly or indirectly, twenty-five percent (25%) or
more of the Outstanding Voting Securities) beneficially owns, directly or
indirectly, twenty-five percent (25%) or more of the combined voting power of
the then-outstanding voting securities of the corporation resulting from such
transaction entitled to vote generally in the election of directors, and (C) at
least a majority of the members of the board of directors of the corporation
resulting from such transaction were members of the Incumbent Board at the time
of the execution of the initial agreement providing for such transaction, (iv)
the sale or other disposition of all or substantially all of the assets of the
Company, other than to a corporation with respect to which following such sale
or other disposition, (x) the beneficial owners of the Outstanding Voting
Securities immediately prior to such transaction beneficially own more than
sixty percent (60%) of the outstanding voting securities of the entity resulting
from such transaction (including the entity that as a result of such transaction
directly or indirectly owns the Company or all or substantially all of the
Company’s assets) in substantially the same proportions as their ownership
immediately prior to such transaction, (y) no person (excluding the Company, any
employee benefit plan or related trust of the Company or such corporation
resulting from such transaction and any person beneficially owning immediately
prior to such transaction, directly or indirectly, twenty-five percent (25%) or
more of the Outstanding Voting Securities) beneficially owns, directly or
indirectly, twenty-five percent (25%) or more of the combined voting power of
the then-outstanding voting securities of the corporation resulting from such
transaction entitled to vote generally in the election of directors, and (z) at
least a majority of the members of the board of directors of the corporation
resulting from such transaction were members of the Incumbent Board at the time
of the execution of the initial agreement providing for such transaction; or (v)
approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
1.3    “Effective Date” means February 24, 2015.





2

--------------------------------------------------------------------------------



1.4    “Good Reason” means the occurrence of any one of the following events
without the prior written consent of the Executive: (a) a material diminution of
the Executive’s base pay, duties, responsibilities, authorities, powers or
functions as of the Effective Date; (b) a relocation that would result in the
Executive’s principal location of employment being moved 50 miles or more away
from his or her principal location as of the Effective Date and, as a result,
the Executive’s commute increasing by 50 miles or more; or (c) the failure of
the Company to obtain a satisfactory agreement from any successor to the Company
to assume and perform the obligations of the Company hereunder as contemplated
by Section 4.8; provided, however, that an action described in (a) through (c)
above will not be considered Good Reason unless the Executive has given the
Company written notice thereof within 60 days after its occurrence, specifying
with particularity the action that gives rise to Good Reason, and the Company
has failed to remedy such action within 60 days after receiving such notice.
2.    Terms of Employment.
2.1    The Company hereby agrees to employ the Executive, and the Executive
hereby agrees to serve the Company, subject to the terms and conditions of this
Agreement, for the period commencing on the Effective Date and ending on the
three-year anniversary thereof (the “Employment Period”); provided that, on such
three-year anniversary of the Effective Date and each annual anniversary of such
date thereafter (each such date, a “Renewal Date”), unless previously terminated
in accordance with the terms hereof, the Employment Period shall be
automatically extended so as to terminate one year from such Renewal Date
unless, at least 30 days prior to the Renewal Date, either party gives notice to
the other that the Employment Period shall not be so extended.
2.2    During the Employment Period, Executive shall serve the Company as its
Executive Vice President, Legal and Compliance and shall perform customary and
appropriate duties as may be reasonably assigned to the Executive from time to
time by the Company and shall provide services to Washington Prime Group. L.P.
The Executive shall report to the Executive Chairman.
2.3    During the Employment Period, Executive shall receive an annual base
salary at the rate of $ 375,000, subject to increase from time to time, less
applicable income tax and other legally required withholding and any deductions
that Executive voluntarily authorizes in writing. In addition, Executive will be
eligible (a) for an annual bonus under the Company’s annual incentive plan, with
a target annual bonus initially established at 75-150% of base salary; (b) to
participate in long-term cash and equity incentive plans and programs, if
available, applicable generally to executives of the Company, and (c) to
participate in welfare benefit and fringe benefit plans, practices, policies and
programs provided by the Company, if available.
3.    Separation Pay.
3.1    Not for Cause Separation Pay. If after the Effective Date (a)(i) the
Company terminates Executive’s employment other than for Cause or (ii) Executive
terminates his or her employment for Good Reason (within six months after such
Good Reason event occurs) and (b) a Change in Control has not occurred, the
Company shall pay to the Executive a lump sum payment equal to the Executive’s
annual base salary in effect immediately prior to the date of termination (the
“Not for Cause Separation Payment”), contingent upon the Executive executing and
returning to the Company (and not revoking) a general release of claims against
the Company in a form reasonably acceptable to the parties hereto (a “Release”),
which Release must be delivered to the Company and the period in which it may be
revoked must have expired not later than thirty 30 days after the date of
termination (the “Release Deadline”). Except as provided in Section 3.3, the Not
for Cause Separation Payment shall be payable (if the conditions of this Section
3.1 are satisfied) in a lump sum on the fifth business day following the Release
Deadline.





3

--------------------------------------------------------------------------------



3.2    Change in Control Separation Pay. If (a)(i) the Company terminates
Executive’s employment other than for Cause or (ii) Executive terminates his or
her employment for Good Reason (within six months after such Good Reason event
occurs) and (b) a Change in Control has occurred within the 24-month period
preceding the effective date of termination, the Company shall pay to the
Executive, in lieu of the payments and benefits described in Section 3.1, a lump
sum payment equal to the sum of (i) the Executive’s annual base salary in effect
immediately prior to the date of termination and (ii) the Executive’s target
annual bonus for the year in which the date of termination occurs (the “Change
in Control Separation Payment”), contingent upon the Executive executing and
returning to the Company (and not revoking) a Release, which Release must be
delivered to the Company and the period in which it may be revoked must have
expired not later than the Release Deadline. Except as provided in Section 3.3,
the Change in Control Separation Payment shall be payable (if the conditions of
this Section 3.2 are satisfied) in a lump sum on the fifth business day
following the Release Deadline. In addition, if the Change in Control Separation
Payment becomes payable as provided herein, and unless otherwise agreed to by
the Executive, any service-based vesting conditions on any outstanding long-term
incentive awards held by Executive will be waived on the fifth business day
following the Release Deadline.
3.3    Section 409A. Notwithstanding the foregoing provisions of this Section 3,
if the Executive is a “specified employee” (within the meaning of Section 409A
(“409A”) of the Internal Revenue Code of 1986, as amended (the “Code”)) when the
termination occurs, amounts and benefits that are deferred compensation (within
the meaning of 409A) that would otherwise be payable or provided under
Section 3 during the six-month period immediately following the date of
termination shall instead be paid, with interest on any delayed payment at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code, on
the first business day after the earlier of (a) the date of the Executive’s
death and (b) the date that is six months following the date of termination. For
the avoidance of doubt, (x) the parties hereto acknowledge that the severance
payments and benefits described in this Agreement are intended to be exempt from
and/or not considered “deferred compensation” under 409A, (y) with respect to
any payments or benefits that are nonqualified deferred compensation within the
meaning of 409A, any reference to “termination of employment” within the meaning
of this Section 3 means a “separation for service” under 409A and (z) each
payment under this Agreement shall be treated as a separate payment for purposes
of 409A.
3.4    Withholding Tax. The Company may withhold from any payments to the
Executive under this Agreement any required federal, state, city, or other
withholding taxes.
4.    General Provisions.
4.1    Notices. Any notice required or permitted hereunder shall be made in
writing, addressed as set forth below, (a) by actual delivery of the notice into
the hands of the other party (deemed received on the date of actual receipt),
(b) by the mailing of the notice by first class mail, certified or registered
mail, return receipt requested, postage prepaid (deemed received on the third
business day after the mailing date) or (c) by nationally recognized overnight
delivery service (deemed received on the next business day following the date of
its delivery by the sender to such service). Any notice to the Company shall be
delivered to Washington Prime Group Inc., Bethesda Crossing, 7315 Wisconsin
Avenue, Bethesda, Maryland 20814, Attention: Executive Chairman. Any notice to
the Executive shall be delivered to Executive’s last address on record at the
Company.
4.2    Amendment and Waiver; Non-Waiver of Breach. No amendment or modification
of this Agreement shall be valid or binding upon (a) the Company unless made in
writing and signed by a duly authorized officer of the Company or (b) the
Executive unless made in writing and signed by him or her. No failure by either
party to declare a default due to any breach of any obligation under this
Agreement by the other, nor failure by either party to act quickly with regard
thereto, shall be considered to be a waiver of any such obligation, or of any
future breach.





4

--------------------------------------------------------------------------------



4.3    Severability. If any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.
4.4    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana, without reference to
principles of conflict of laws.  Venue for a dispute in respect of this
Agreement shall be the federal courts located in Washington, D.C. 
4.5    Entire Agreement. This Agreement contains all of the terms agreed upon by
the Company and the Executive with respect to the subject matter hereof and
supersedes all prior agreements, arrangements and communications between the
parties dealing with the subject matter hereof, whether oral or written. To the
extent this Agreement conflicts with any terms, conditions or agreements set
forth in any Company plan, policy or manual, the terms of this Agreement shall
govern.
4.6    Headings; Counterparts. Numbers and titles to paragraphs and sections
hereof are for information purposes only and, where inconsistent with the text,
are to be disregarded. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which, when
taken together, shall be and constitute one and the same instrument.
4.7    Knowing and Voluntary Execution. Each of the parties hereto has carefully
read and considered all of the terms of this Agreement. Each of the parties has
freely, willing and knowingly entered into this Agreement with the intent to be
bound by it.
4.8    Assignment; Successors and Assigns. This Agreement may, and shall be,
assigned or transferred to, and shall be binding upon and shall inure to the
benefit of, any successor of the Company, and any such successor shall be deemed
substituted for all purposes for the “Company” under the terms of this Agreement
(other than for the purpose of determining whether a Change in Control has
occurred). Notwithstanding such assignment, the Company (if it survives) shall
remain, along with such successor, jointly and severally liable for all its
obligations hereunder. Except as herein provided, this Agreement may not
otherwise be assigned by the Company or Executive.
[Signature Page Follows]





5

--------------------------------------------------------------------------------





[Signature Page to Employment Agreement]
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.


WASHINGTON PRIME GROUP INC.






By:     /s/ Marc Richards                
Name: Marc Richards
Title: EVP & Chief Administrative Officer






/s/ Farinaz S. Tehrani                


Farinaz S. Tehrani





6